FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 01/28/2019. Applicant has amended claims 1-2, 7, and 15-18 and cancelled claim 6. Claims 8-14 remain withdrawn. Claims 1-5, 7, and 15-19 are pending and examined.

Drawings
The drawings were received on January 28, 2021.  These drawings are acceptable.

Specification
The amendments to the specification were received on January 28, 2021.  These amendments are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “injecting the hot compressed air from the storage tank at a flow rate into the gas turbine engine sufficient to increase the power output of a gas turbine power plant, for a period of time; operating the auxiliary injection system during the period of time by generating a second flow of hot compressed air with the auxiliary injection system; routing the second flow of hot compressed air to atmosphere during the period of time” is not supported in the specification.
Paragraph [0026] of the specification discusses “the heated compressed air from the storage tank 282 is injected into the gas turbine 200 at a flow rate sufficient to increase the power output of a gas turbine power plant, for a period of time” (ll. 7-9). There is no disclosure of additionally routing a second flow of hot compressed air to atmosphere during the same period of time.
Therefore, amended claim 1 is believed to contain new matter.
Claims 2-5 and 7 are also rejected because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft (U.S. 2016/0131031 A1).
Regarding claim 1, Kraft teaches (Figure 3) a method of reducing start time of an auxiliary air injection system (all elements to the left of auxiliary air injection valve 111) on a gas turbine engine (1), the method comprising:
operating the gas turbine engine (1) having a compressor (10), a compressor discharge plenum (14), a combustor (12), and a turbine (16);
compressing air with an auxiliary air compressor (72) to a pressure higher than that of the compressor discharge plenum (the air being injected to element 14 must be at a higher pressure than element 14);
storing the compressed air of the auxiliary air compressor (72) in a storage tank (75);
heating (via heating element 73) the stored compressed air in the storage tank (75) to form hot compressed air in the storage tank (75); and
injecting the hot compressed air from the storage tank (75) at a flow rate into the gas turbine engine (1) sufficient to increase the power output of a gas turbine power plant, for a period of time (p. [0022], ll. 1-3: “the flow of air from the high pressure air storage system is injected into the gas turbine engine to increase power output from the engine”);
operating the auxiliary injection system during the period of time by generating a second flow of hot compressed air (118) with the auxiliary injection system;

reducing the flow of the hot compressed air from the storage tank (75) to the gas turbine engine (1) while simultaneously increasing the second flow of hot compressed air (118) from the auxiliary air injection system to the gas turbine engine (1), after the period of time has expired (p. [0031] discusses delivering “approximately 12 lb/sec of 600 F, 220 psi air to the gas turbine engine continuously”, “the high pressure air storage system also needs to be able to deliver 12 lb/sec of 600 F, 220 psi air for 2 minutes”, and “deliver the stored air to the gas turbine engine and the power output from the gas turbine is increased virtually instantaneously while the auxiliary source of compressed air is brought on line and provides a continual source of compressed air”. Since the 12 lb/sec flowrate to the gas turbine engine must be maintained at all times, the 12 lb/sec flowrate from the storage tank 75 must be reduced when the auxiliary source of compressed air is brought on line).
Regarding claim 2, Kraft teaches the invention as claimed and as discussed above for claim 1, and Kraft further teaches (Figure 3) the flow of the hot compressed air from the storage tank (75) is reduced and the second flow of hot compressed air (118) from the auxiliary air injection system (all elements to the left of auxiliary air injection valve 111) is increased in such a way to deliver a constant mass flow of compressed air from a combination of the storage tank (75) and the auxiliary air injection system to the gas turbine engine (1) – (p. [0031] discusses delivering “approximately 12 lb/sec of 600 F, 220 psi air to the gas turbine engine continuously”, “the high pressure air storage system also needs to be able to deliver 12 lb/sec of 600 F, 220 psi air for 2 minutes”, and “deliver the stored air to the gas turbine engine and the power output from the gas turbine is increased virtually instantaneously while the auxiliary source of compressed air is brought on line and provides a continual source of compressed Since the 12 lb/sec flowrate to the gas turbine engine must be maintained at all times, the 12 lb/sec flowrate from the storage tank 75 must be reduced when the auxiliary source of compressed air is brought on line).
Regarding claim 3, Kraft teaches the invention as claimed and as discussed above for claim 1, and Kraft further teaches (Figure 3) a rate of the hot compressed air initially flowing from the storage tank (75) is at approximately a rate of the compressed air being delivered from the auxiliary air compressor (72) – (p. [0029], ll. 8-11: “By combining the storage and continuous generation of the air that is injected into the gas turbine, the process can be initiated in less than one second and then sustained indefinitely.” Since the process of injecting air from the storage is sustained indefinitely, the rate of air flowing out of the storage must be approximately equal to the rate of air flowing into the storage at a given point in time).
Regarding claim 5, Kraft teaches the invention as claimed and as discussed above for claim 1, and Kraft further teaches (Figure 3) the storage tank (75) is heated with an electrical resistor heat source (73) located on an exterior (as shown by the arrow of 73) of the storage tank (75).
Regarding claim 7, Kraft teaches the invention as claimed and as discussed above for claim 1, and Kraft further teaches (Figure 3) a pressure of the hot compressed air in the storage tank (75) is more than five times greater than pressure of compressed air in the compressor discharge plenum (14) – (p. [0031] teaches a storage pressure of 3600 psi in the storage tanks, and delivering air at 220 psi to the gas turbine engine. Since the compressor discharge plenum must be at a pressure lower than 220 psi in order to receive this higher pressure air, the pressure of air in the storage tank is at least 16 times greater than a pressure of air in the compressor discharge plenum).
Regarding claim 15, Kraft teaches (Figure 3) a supplemental air supply system (300) for a gas turbine engine (1) comprising:

an air injection system (all elements to the left of auxiliary air injection valve 111) in selective communication (via valves 60 and 111) with the compressor discharge plenum (14) via a first valve (111) and a second valve (60) downstream the first valve (111), and in selective communication with atmosphere via a third valve (52 or 58); and
an auxiliary air compressor (72) in fluid communication with a storage tank (75), where the storage tank is in selective communication (via valves 60 and 76) with the gas turbine engine (1) via the second valve (60);
wherein, in a start up mode, the air injection system generates a first flow of compressed air while the first valve (111) is closed and the third valve (52 or 58) is open (compressed air will be generated regardless of whether the valves are open or closed), and the storage tank (75) provides a second flow of compressed air to the gas turbine engine (1) while the second valve (60) is open.
The recitation “in a start up mode, the air injection system generates a first flow of compressed air while the first valve is closed and the third valve is open, and the storage tank provides a second flow of compressed air to the gas turbine engine while the second valve is open” is a statement of intended use and the structure of the device as taught by Kraft can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 16, Kraft teaches the invention as claimed and as discussed above for claim 15, and Kraft further teaches (Figure 3) one or more valves (76) further regulating flow of the second flow of compressed air from the storage tank (75).
Regarding claim 17, Kraft teaches the invention as claimed and as discussed above for claim 15, and Kraft further teaches (Figure 3) the second flow of compressed air from the storage tank (after leaving outlet valve 76) is heated with heat (from hot compressed air 118) from the air injection system (all elements to the left of auxiliary air injection valve 111).
Regarding claim 18, Kraft teaches the invention as claimed and as discussed above for claim 15, and Kraft further teaches (Figure 3) the second flow of compressed air from the storage tank (after leaving air injection valve 60) is heated with heat (preheated by a flow of compressed air from the CDC 14 – see p. [0022], ll. 9-12) from the gas turbine engine (1) before the second flow of compressed air is injected into the gas turbine engine (1) – (emphasis on “preheated”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft (U.S. 2016/0131031 A1).
Regarding claim 4, Kraft teaches the invention as claimed and as discussed above for claim 1, and Kraft further teaches the storage tank is heated with an electrical resistor heat source.
However, Kraft does not teach that the electrical resistor heat source is located within the storage tank.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04 (VI-C). In this case, relocating the electrical resistor inside the tank prevents heating losses of the resistor to the environment, thus improving the efficiency of the cycle as whole.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft (U.S. 2016/0131031 A1), in view of Kim (U.S. 2017/0016395 A1).
Regarding claim 19, Kraft teaches the invention as claimed and as discussed above for claim 15, except for the auxiliary air compressor being electrically driven.
Kim teaches (Figure 1) a similar supplemental air supply system comprising an auxiliary air compressor (108), wherein the auxiliary air compressor (108) is electrically driven (via electric motor 110) – (see also p. [0020], ll. 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the auxiliary air compressor of Kraft with an auxiliary air compressor that is electrically driven by an electric motor, because it has been held that a simple substitution of one known element (in this case, the auxiliary air compressor that is electrically driven by an electric motor, as taught by Kim) for another (in this case, the auxiliary air compressor of Kraft) to obtain predictable results (in this case, to drive an auxiliary air compressor) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.

Nevertheless, the amended limitation of claim 1 is taught by the prior art and is addressed in the body of the prior-art rejections above.
Regarding Applicant’s argument that “if vent valve 52 were opened to allow the compressor 116 to vent to atmosphere, then air delivered by the storage tank 75 would also be vented away from the gas turbine engine 1”, this would not preclude air delivered by the storage tank 75 to also deliver air to gas turbine engine 1. As shown in Figure 3 of Kraft, there is a T-junction immediately upstream of valves 52 and 60. If valves 52 and 60 are both open, then a portion of the storage tank air would be vented away (via valve 52), while another portion of the storage tank air would be delivered to gas turbine engine 1 (via valve 60). Additionally, Kraft teaches opening both valves 52 and 111 (p. [0026], ll. 18-23). Therefore, if valves 52, 60, 76, and 111 are open during the same period of time, the amended limitation is taught by Kraft.
Applicant’s arguments regarding the new recitations in claims 15 and 18 are addressed in the body of the prior-art rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741